DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that (1) claims 1, 5 and 6 are generic to all species and (2) no evidence has been provided establishing that the common features of independent claims 1 and 7 do not define a contribution over the prior art.  Argument (1) is not found persuasive because Species B has a “plug” not a “button” as is required by claims 1, 5 and 6 and required by Species A. Argument (2) is not found persuasive because lack of unity of invention was established a priori and, therefore, lack of unity is not required to be established a posteriori (as is argued by Applicant); as per PCT Rule 13.2, “lack of unity of invention may be directly evident a priori, i.e. before considering the claims in relation to any prior art, or may only become apparent a posteriori, i.e. after taking the prior art into consideration” and “in the case of a priori as A is common to both claims”.  Accordingly, the requirement is proper and claims 1-6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 9 is objected to because of the following informalities:  A space should be inserted before the term “claim” and the number “7” in the typographical error “claim7”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: The term “member” should follow the phrase “the second arcuate” on line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Re claim 7: The phrase “the distal end” on lines 13 and 14 lacks proper antecedent basis since lines 5 and 12 each recite “a distal end”. For the sake of examination, “the distal end” on lines 13 and 14 is interpreted as reciting “the distal end of the needle hub”. Claims 8-11 are rejected due to their dependence on claim 7.
Re claim 10: Claim 10 requires an opening that is “keyhole shaped”. This phrase renders the claim indefinite because what constitutes an opening being “keyhole shaped” is not defined by the claim, the specification does not provide a standard for ascertaining what “keyhole shaped” constitutes, and a “keyhole” shape does not have a specific geometric definition; thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification only sets forth that “the keyhole shape 164 includes a first portion 163 and a second portion 165, where the first portion is configured to removably lock the needle hub relative to the needle shield”; accordingly, the specification appears to set forth that in order to be “keyhole shaped”, the opening only has to be made of two generic “portions”. The drawings (Fig 12) show the opening 164 having a central circle shape with a first rectangular shape of a smaller diameter than the circle shape extending from one end (of the circle shape) and a second rectangular shape, longer than the first rectangular shape, of a similar diameter to the first rectangular shape extending from the opposite end (of the circle shape). The most common shape that appears when searching prior art for the phrase “keyhole shaped” is two portions having different diameters attached to one another.  For the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulli (US Pat 4,747,831).
Re claim 7, Kulli discloses a needle stick prevention device (as seen in Fig 1 but with the actuation plug 140 and nosepiece 120 of Fig 3 instead of plug 40 and nosepiece 20 seen in Fig 1,2 as described in Col 14, Lines 45-50; it is noted that all reference characters in the rejections refer to Fig 1 and Fig 3 unless otherwise noted) for a medical device including a base, the base having a column extending proximally from the base, and a head extending from the column forming an undercut between the base and the head (it is noted that the phrase “for a medical device including a base, the base having a column extending proximally from the base, and a head extending from the column forming an undercut between the base and the head” is a functional limitation; therefore, the claim does not require a medical device; rather, the device only has to be capable of working with such a medical device), the needle stick prevention device comprising: a needle shield 10 for selectively covering a distal end of a needle (Col 7, Lines 52-54) including an outer wall 11+120 with a passageway 12 
Re claim 8, Kulli discloses that the transverse receptacle includes a stationary shroud 16 (Fig 2) that limits the direction in which the actuation plug can be advanced (as seen in Fig 2, the shroud 16 limits the direction by allowing the plug 140 to only move up and down (relative to Fig 1) and not left-to-right (relative to Fig 1)).
Re claim 9, Kulli discloses that the actuation plug includes a first arm (to the left of 143+144 in Fig 3; labeled in annotated Fig A below) and a second arm (to the right of 143+144 in Fig 3; labeled in annotated Fig A below) with a first arcuate member (the surface of the first arm that is forming the left part of 143+144) disposed on an inner surface of the first arm and a second arcuate member (the surface of the second arm that is forming the right part of 143+144) disposed on an inner surface of the second arm (as seen in Fig 3 and annotated Fig A below).

    PNG
    media_image1.png
    389
    507
    media_image1.png
    Greyscale

Re claim 10, Kulli discloses that the first arcuate member and the second arcuate member form a keyhole shaped opening 143+144 (as seen in Fig 3) within the actuation plug (Col 11, Lines 47-48).
Re claim 11, Kulli discloses that the first arcuate member includes a first cantilever arm 147 (seen to the left in Fig 3 and annotated Fig A above) extending therefrom and the second arcuate member includes a second cantilever arm 147 (seen to the right in Fig 3 and annotated Fig A above) (it is noted that the arms 147 must be cantilevered to at least a small degree to “interact” with the corresponding features disclosed in Col 14, Lines 26-30) extending therefrom to releasably engage a mating portion of the transverse receptacle (“corresponding features (not illustrated) formed in the side walls 16 of the guide slot”, Col 14, Lines 28-29) and maintain the actuation plug in the first state and in the second state (Col 14, Lines 30-32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: US Pat 5,575,777 to Cover et al., US Pat 5,885,257 to Badger and US Pat 6,090,078 to Erskine each disclose the subject matter of at least the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783